EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason D. Eisenberg on 5/12/22.

The application has been amended as follows: 

1. 	(Currently amended) A height sensor comprising:
an optical system configured to deliver radiation to a substrate, [[and]] to collect radiation reflected from the substrate, and to process the collected radiation to derive a measurement of a surface height of the substrate relative to a reference height, 
wherein the height sensor comprises an arrangement configured for adjusting [[said]] the reference height relative to a reference structure to which the optical system is connected, while measuring [[a]] the surface height at one or more locations across the substrate, 
wherein the arrangement for adjusting the reference height comprises at least one movable element in said optical system, the at least one movable element being arranged to translate so as to vary the reference height.

2. 	(Currently amended) [[A]] The height sensor as claimed in claim 1, further comprising: 
a controller configured to adjust the reference height automatically at least partly in response to measurements of a position of [[the]] a substrate support relative to the reference structure.

3.	(Currently Amended) [[A]] The height sensor as claimed in claim 1, further comprising:
a multi-element detector comprising a plurality of elements and configured and arranged to detect the collected radiation, 
wherein signals from selected elements are combined to derive [[said]] the measurement, and 
wherein the reference height is adjusted at least partially by selecting different elements within the multi-element detector.  

4. 	(Currently amended) [[A]] The height sensor as claimed in claim 3, wherein, while measuring [[a]] the surface height at one or more locations across the substrate, the arrangement for adjusting [[said]] the reference height adjusts the reference height solely by selecting the different elements within the multi-element detector.

5.	(Currently Amended) [[A]] The height sensor as claimed in claim 3, wherein the collected radiation is focused to form an image of a grating pattern on the multi-element detector, and wherein a pitch of elements in the multi-element detector is at least two 

6. (Cancelled)

7.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein the at least one movable optical element comprises an element for directing [[said]] the radiation from a projection focusing subsystem to the substrate.

8.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein the at least one movable optical element comprises an element for directing the collected radiation from the substrate into a detection focusing subsystem.

9.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein the at least one movable element is arranged to translate without changing angle, so as to vary [[said]] the reference height without varying an incidence angle of the radiation at the substrate.

10.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein the at least one movable optical element is an element for directing the collected radiation from a detection focusing subsystem to a sensor subsystem.

11.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein the at least one movable optical element is a grating for applying a grating pattern to the radiation delivered to the substrate.

12.	(Currently Amended) [[A]] The height sensor as claimed in claim 1, wherein an in-plane location at which [[said]] the height measurement is made, relative to the optical system of the height sensor, is substantially independent of the adjusted reference height.

13 - 15 (Cancelled)

16.	(Currently Amended) [[A]] The height sensor as claimed in claim [[6]] 1, wherein [[said]] the at least one movable optical element is a detection grating for interacting with a grating pattern in the collected radiation.

17.	(Currently Amended) A method of manufacturing a device wherein a device pattern is applied to a substrate using a lithographic process, the method comprising: 
collecting radiation reflected from the substrate using an optical system; 
processing the collected radiation to derive a measurement of a surface height of the substrate relative to a reference height[[,]] ; 
adjusting the reference height , the adjusting comprising using at least one movable element in the optical system, the at least one movable element being arranged to translate so as to vary the reference height; and 
focusing the device pattern on a surface of the substrate by reference to heights measured across the substrate. 

18.	(Currently Amended) A lithographic apparatus for use in applying a pattern to a substrate, the lithographic apparatus comprising:
height sensor comprising: 
an optical system configured to deliver radiation to a substrate, [[and]] to collect radiation reflected from the substrate, and to process the collected radiation to derive a measurement of a surface height of the substrate relative to a reference height, and 
an arrangement configured for adjusting [[said]] the reference height relative to a reference structure to which the optical system is connected, while measuring [[a]] the surface height at one or more locations across the substrate,
wherein the arrangement for adjusting the reference height comprises at least one movable element in the optical system, the at least one movable element being arranged to translate so as to vary the reference height; and
a controller configured for causing the height sensor to measure the height of the substrate surface at locations across the substrate, and for using the measured surface and reference heights to control the focusing of one or more patterns applied to the substrate.

19.	(Currently Amended) [[A]] The lithographic apparatus as claimed in claim 18, further comprising:
a substrate positioning subsystem configured to position the substrate at least in a height direction with a single degree of coarseness of actuation.

CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
1)  “controller configured to adjust the reference height automatically” in claim 2; 
2) “element for directing said radiation” in claim 7; 
3) “element for directing the collected radiation from the substrate” in claim 8;
4) “element for directing the collected radiation from the substrate” in claim 10;
5) “controller configured for causing the height sensor to measure the height of the substrate” in claim 18; and
6) “substrate positioning subsystem configured to position the substrate” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Reasons for Allowance
Claims 1-5, 7-12, and 16-19 are allowed.
As to claims 1-5, 7-12, and 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a height sensor comprising an optical system configured to derive a measurement of a surface height of the substrate relative to a reference height, wherein the height sensor comprises an arrangement for adjusting said reference height relative to a reference structure to which the optical system is connected, while measuring the surface height at one or more locations across the substrate, wherein the arrangement for adjusting the reference height comprises at least one movable element in said optical system and the at least one movable element is arranged to translate so as to vary the reference height, in combination with the rest of the limitations of claim 1.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of manufacturing a device wherein a device pattern is applied to a substrate using a lithographic process, the method comprising: 
  	 processing the collected radiation to derive a measurement of a surface height of the substrate relative to a reference height, the reference height being adjusted relative to a reference structure to which the optical system is connected while measuring the surface height at one or more locations across the substrate, wherein the arrangement for adjusting the reference height comprises at least one movable element in said optical system and the at least one movable element is arranged to translate so as to vary the reference height; and 
focusing the device pattern on a surface of the substrate by reference to surface heights measured across the substrate, in combination with the rest of the limitations of the claim.
As to claims 18-19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a lithographic apparatus for use in applying a pattern to a substrate, the lithographic apparatus comprising: 
height sensor comprising 
an optical system configured to deliver radiation to a substrate and to collect radiation reflected from the substrate, and to process the collected radiation to derive a measurement of a surface height of the substrate relative to a reference height, and 
an arrangement for adjusting said reference height relative to a reference structure to which the optical system is connected, while measuring a surface height at one or more locations across the substrate, wherein the arrangement for adjusting the reference height comprises at least one movable element in said optical system and the at least one movable element is arranged to translate so as to vary the reference height; and 
a controller configured for causing the height sensor to measure the 
surface height of the substrate surface at locations across the substrate, and for using the measured surface heights to control the focusing of one or more patterns applied to the substrate, in combination with the rest of the limitations of claim 18.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
May 13, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877